t c memo united_states tax_court synergy environmental inc petitioner v commissioner of internal revenue respondent docket no 9376-12l filed date paul e kent for petitioner lisa r woods and bryant smith for respondent memorandum opinion haines judge this case was originally submitted on a stipulated record pursuant to rule and in synergy envtl inc v commissioner t c memo unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in effect at all relevant times amounts are rounded to the continued we remanded the case to the irs appeals_office appeals for a supplemental hearing on date respondent issued his supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice rejecting petitioner’s offer-in-compromise and sustaining the filing of the notice_of_federal_tax_lien we must determine whether respondent abused his discretion in rejecting petitioner’s offer-in-compromise and sustaining the filing of the notice_of_federal_tax_lien background petitioner a defunct corporation maintained its principal_place_of_business in california when the petition was filed on date respondent received an offer-in-compromise august oic from petitioner offering dollar_figure to compromise unpaid federal_income_tax liabilities totaling more than dollar_figure million for tax years ending date and years at issue respondent rejected the august oic in date respondent issued a notice to petitioner indicating that a notice_of_federal_tax_lien lien notice had been filed with respect to its outstanding tax continued nearest dollar liabilities for the years at issue and informing it that it was entitled to a hearing under sec_6320 in late date petitioner appealed the rejection of the august oic to appeals a few days later petitioner timely requested a sec_6320 hearing regarding the lien notice with appeals in the lien notice hearing request petitioner proposed an offer-in-compromise as a collection alternative the august oic was not considered as a collection alternative at petitioner’s sec_6320 hearing with appeals and in synergy envtl inc v commissioner tcmemo_2014_140 we remanded the case to appeals for a supplemental hearing on date appeals officer sylvester fernando ao fernando held the supplemental hearing with petitioner’s attorney over the telephone petitioner’s attorney also provided ao fernando updated financial information on date ao fernando requested clarification regarding the updated financial information ao fernando and petitioner’s attorney agreed that the additional information would be provided by date ao fernando was out of the office on unplanned medical leave on date when petitioner’s counsel faxed to appeals approximately pages of documents to clarify the updated financial information because it was unclear when ao fernando would return to work the case was reassigned to settlement officer linda cochran so cochran so cochran had no prior involvement with this matter on the basis of the supplemental hearing and her review of the administrative file transcripts and additional documents that petitioner submitted so cochran found that the requirements of any applicable law or administrative procedure had been met in this case the august oic which was submitted solely on doubt as to collectibility was considered as a collection alternative for the years at issue petitioner was calculated to owe dollar_figure as of date considering petitioner’s current financial information and filing compliance the facts and circumstances of the case and the offer of dollar_figure to compromise petitioner’s tax_liability so cochran determined that petitioner’s offer-in-compromise met the criteria for rejection in accordance with irs policy statement p-5-89 and internal_revenue_manual irm pt date the supplemental notice was issued on date it states based on the taxpayer’s current financial information the taxpayer shows no income no assets and no ability to make payment towards the past due amounts the taxpayer’s current financial information and its current filing compliance as well as the taxpayer’s overall facts circumstances and case history were considered based on the taxpayer’s case history and fact pattern the taxpayer meets criteria for offer-in-compromise rejection in accordance with irs policy statement p-5-89 taken as a totality the taxpayer shows a pattern of moving or eliminating its assets all the while hotly contesting tax issues during the prolonged year audit and tax_court processes the taxpayer therefore meets offer-in- compromise rejection criteria as per internal_revenue_manual irm the supplemental notice goes on to state that t he settlement officer’s attempt to balance the taxpayer’s concerns with efficient collection must be weighed in favor of the government with respect to the lien issue on date the court filed petitioner’s amended petition discussion when any person liable to pay any_tax neglects or refuses to do so after notice_and_demand a lien is imposed in favor of the united_states on all property and rights to property that belong to that person sec_6321 the lien arises at the time the assessment is made and continues until the liability is satisfied or becomes unenforceable sec_6322 generally in order for the lien to be valid against third parties the secretary must file a lien notice with certain state or local authorities where the taxpayer’s property is situated sec_6323 f lindsay v commissioner tcmemo_2001_285 aff’d 56_fedappx_800 9th cir the secretary must furnish the taxpayer with a written notice of the filing of a lien notice and of the taxpayer’s right to a hearing concerning the lien sec_6320 if the taxpayer timely requests a hearing the hearing is to be conducted by an officer_or_employee of appeals who has had no prior involvement with respect to the unpaid taxes sec_6320 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the lien including offers of collection alternatives such as an offer-in-compromise sec_6320 sec_6330 petitioner’s collection alternative the august oic was an offer of dollar_figure to compromise its liability exceeding dollar_figure million we have jurisdiction to review appeals’ determinations sec_6320 sec_6330 because the underlying tax_liability is not at issue this court’s review is for abuse_of_discretion see 114_tc_604 114_tc_176 the court do es not conduct an independent review of what would be an acceptable offer_in_compromise 125_tc_301 aff’d 469_f3d_27 1st cir the extent of our review is to determine whether appeals’ decision to reject the august oic as a collection alternative was arbitrary capricious or without sound basis in fact or law see id the notice_of_determination sets forth appeals’ findings and decisions sec_301_6320-1 q a-e8 proced admin regs the notice_of_determination will state whether the irs met the requirements of any applicable law or administrative procedure respond to any offers by the taxpayer for collection alternatives and address whether the continued existence of the filed notice_of_federal_tax_lien represents a balance between the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary id the supplemental notice states that so cochran found that the requirements of any applicable law or administrative procedure had been met the supplemental notice also found that t he settlement officer’s attempt to balance the taxpayer’s concerns with efficient collection must be weighed in favor of the government with respect to the lien issue we cannot find that so cochran failed to satisfy either of these requirements accordingly we must turn to the decision to reject the offer-in-compromise as a collection alternative a taxpayer’s liability may be compromised where doubt as to collectibility exists sec_7122 sec_301_7122-1 proced admin regs doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs however the decision to accept or reject an offer to compromise is left to the secretary’s discretion id para c proced admin regs the determination whether to accept or reject an offer to compromise will be based upon consideration of all the facts and circumstances including whether the circumstances of a particular case warrant acceptance of an amount that might not otherwise be acceptable under the secretary’s policies and procedures id irs policy statement p-5-89 states that i f the acceptance of an offer might in any way be detrimental to the government’s interests it may be rejected even though it is shown conclusively that the amounts offered are greater than could reasonably be collected in any other manner irm pt dollar_figure date irm pt allows offers to be rejected on the basis of irs policy statement p-5-89 and outlines the criteria for rejecting offers-in-compromise on such grounds for example an offer-in-compromise may be rejected on the basis of a public policy decision in a situation where t he taxpayer engaged in a pattern of conduct suggesting intentional dissipation of assets id pt so cochran considered the facts and circumstances of this case and determined that the august oic could be rejected pursuant to irs policy statement p-5-89 and irm pt the supplemental notice states in part that t aken as a totality the taxpayer shows a pattern of moving or eliminating assets we find that so cochran did not abuse her discretion by rejecting an offer of dollar_figure to compromise over dollar_figure million and find that she did not abuse her discretion in sustaining the filing of the notice_of_federal_tax_lien see sec_301_6320-1 q a-e8 proced admin regs in reaching our decision we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
